DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more. The claims recites “monitor sensory inputs” and “store data relating to monitor sensory inputs”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements monitor and store data in a centralized database and these are well-understood, routine and conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIswanath (US 2016/0140123).
As to claim 1, Viswanath discloses a non-transitory machine-readable storage medium having stored thereon machine-readable instructions executable to cause a processing resource to: 
monitor sensory inputs related to a device (¶0020); 
monitor a first maintenance intervention related to the device (¶0020); 
store data relating to the monitored sensory inputs and the first maintenance intervention in a centralized database (¶0021); and 
predict a second maintenance intervention based on the data stored in the centralized database (¶0021).

As to claim 3, Viswanath discloses the medium of claim 1, wherein the instructions are executable to store the data relating to the monitored sensory inputs in a system log (¶0021).

As to claim 4, Viswanath discloses the medium of claim 1, wherein the device is a printer (¶0037).

As to claim 5, Viswanath discloses the medium of claim 1, wherein the instructions are executable to provide a notification of the second maintenance intervention (¶0034).



As to claim 7, Viswanath discloses a system, comprising: 
a processing resource; and a memory resource storing machine-readable instructions executable to cause the processing resource to (¶0040): 
monitor sensory inputs related to a device (¶0020); 
monitor a first maintenance intervention related to the device (¶0020); 
store data relating to the monitored sensory inputs and the first maintenance intervention in a centralized database (¶0021); 
analyze, via supervised machine learning, the data stored in the centralized database (¶0034); and 
predict a second maintenance intervention based on the analyzed data stored in the centralized database (¶0021).

As to claim 8, Viswanath discloses the system of claim 7, wherein the instructions are executable to select a supervised machine learning model to analyze the data stored in the centralized database (¶0034).

As to claim 9, Viswanath discloses the system of claim 8, further comprising instructions executable to validate the selected supervised machine learning model (¶0034).



As to claim 11, Viswanath discloses the system of claim 7, wherein the centralized database includes a machine learning model library, and wherein the machine learning model library includes at least one machine learning model (¶0034).

As to claim 12, Viswanath discloses a computer implemented method, comprising: 
monitoring sensory inputs related to a device (¶0020);
monitoring a first maintenance intervention related to the device (¶0020); 
storing data relating to the monitored sensory inputs and the first maintenance intervention in a centralized database (¶0021); 
analyzing, via supervised machine learning, the data stored in the centralized database (¶0034); 
predicting a second maintenance intervention based on the analyzed data stored in the centralized database (¶0021); and 
providing a notification of the second maintenance intervention (¶0031)

As to claim 13, Viswanath discloses the method of claim 12, wherein monitoring sensory inputs related to the machine includes generating system log information (¶0021).

As to claim 14, Viswanath discloses the method of claim 12, wherein providing a notification of the second maintenance intervention includes providing an amount of time until the second maintenance intervention (¶0020).

As to claim 15, Viswanath discloses the method of claim 12, further comprising providing a health status of the device (¶0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanath (US 2016/0104123) taken in view of Wang (US 2015/0227838).
As to claim 2, Viswanath discloses As to claim 1, Viswanath discloses a non-transitory machine-readable storage medium having stored thereon machine-readable instructions executable to cause a processing resource to: 
monitor sensory inputs related to a device (¶0020); monitor a first maintenance intervention related to the device (¶0020); store data relating to the monitored sensory inputs and the first 
Wang discloses building a model for predicting failure of a machine, including parsing  daily machine event logs of one or more machines to extract data for a plurality of features, parsing service notifications for the one or more machine to extract failure information data, creating bags from the daily machine event log data and failure information data for multiple instance learning (Abstract). Wang does disclose wherein the instructions are executable to select a time interval to monitor the sensory inputs (¶0016). 
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Wang’s time interval to monitor sensory inputs with Viswanath’s sensory input method. A person of ordinary skill in the art would have been motivated to make the modification because it is well known to one of ordinary skill in the art to implement to periodically monitor sensors to reduce bandwidth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Ghelam (US 2012/80179326) discloses a method and system for predictive maintenance of electronic equipment on board an aircraft. To produce a prognosis, the following are provided: a step of modeling the equipment with a model for damage by an external aggression; a step  of simulating the damage up to failure; a learning step; a step of classifying calculated and normalized values; and a fusion step giving the real prognosis of the time to maintenance in units of time.
Malarky (US 2014/0361978) disclose a method of predicting the condition of a portable computer comprising a motion sensor on a computer system to facilitate the predictive maintenance, repair or replacement of the portable computer (¶0038)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES EHNE/Primary Examiner, Art Unit 2113